 
AMENDMENT OF SECURITIES PURCHASE AGREEMENT
 
This AMENDMENT OF SECURITIES PURCHASE AGREEMENT dated as of April ___, 2010
(this “Amendment”), is among EPIC ENERGY RESOURCES, INC., a Colorado corporation
(the “Company”), and one or more of the holders of the Company’s 10% secured
debentures due December 5, 2012 and issued on December 5, 2007 (each a “Holder”
and, collectively, the “Holders”).
 
RECITALS
 
A.  Reference is made to (i) that certain Securities Purchase Agreement dated as
of December 5, 2007, among the Company and the original holders, as amended by
that certain Amendment Agreement dated as of February 26, 2009 (and as otherwise
amended, restated, supplemented or otherwise modified from time to time until
the date hereof, the “Purchase Agreement”) and (ii) the Company’s 10% secured
debentures due December 5, 2012 and issued on December 5, 2007 (as the same have
been amended, supplemented or otherwise modified from time to time prior to the
date hereof, the “Debentures”).
 
B.  Pursuant to Section 4.19(c) of the Purchase Agreement, the Company is
required to achieve, on a consolidated basis, EBITDA of at least $1,000,000 for
each three-month period ending on March 31, June 30, September 30 and
December 31 beginning with the three-month period commencing January 1, 2010,
and continuing until none of the Debentures remain outstanding.  The Company has
requested that such requirement be amended to commence with the three-month
period beginning April 1, 2010.
 
C.  The Holders party hereto have executed and delivered this Amendment to
evidence their amendment of Section 4.19(c) for such period, as provided herein.
 
D.  The Purchase Agreement imposes additional covenants on the Company of which
the Company seeks a waiver.
 
E. The Company intends to conduct a private placement of up to 5,000,000 shares
of Series A Convertible Preferred Stock to accredited investors, which is exempt
from registration under Section 4(2) of the Securities Act of 1933, as amended
and related exchange offers (the “March 2010 Offerings”).
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, each of the Holders party hereto agrees as
follows:
 
Section 1.              Definitions.  Capitalized terms used in this Amendment,
to the extent not otherwise defined herein, shall have the same meaning as in
the Purchase Agreement and Debentures.
 
 

--------------------------------------------------------------------------------

 
 
Section 2.              Amendment.  Section 4.19(c) of the Purchase Agreement is
hereby amended by deleting the phrase “commencing on January 1, 2010” and
inserting in place thereof the phrase “commencing on April 1, 2010”.
 
Section 3.              Waiver of all Holders Party Hereto.  Each Holder
severally and not jointly hereby waives:
 
(a)           any breach of Section 4.21 of the Purchase Agreement as a result
of the Company’s increase of the individual cash salaries of the chief executive
officer and the chief financial officer beyond 2008 levels in October, 2009
prior to the date hereof;
 
(b)           any breach of Section 4.19(d) or (e) of the Purchase Agreement as
a result of the Company’s failure to issue any report to the Agent prior to the
date hereof;
 
(c)           any breach of Section 4.20 of the Purchase Agreement as a result
of the Company issuing approximately 1,200,000 shares of the Company’s Series A
Preferred Stock to members of management in exchange for deferred salaries and
directors for past board fees and reduced compensation for management in
connection with the March 2010 Offerings;
 
(d)           any breach of Section 4.14 of the Purchase Agreement as a result
of the Company’s redemption of some, but not all, of the Debentures in
connection with the consummation of the transactions contemplated by this
Amendment; and
 
(e)           any breach of Section 4.19(c) of the Purchase Agreement as a
result of the Company’s failure to achieve, on a consolidated basis, EBITDA (as
defined in the Purchase Agreement) of at least $1,000,000 for the three month
period ended March 31, 2010.
 
Section 4.              Representations and Warranties.  The Company hereby
makes to the Holders party hereto the following representations and warranties:
 
(a)           Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this Amendment and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of this Amendment by the
Company and the consummation by it of the transactions contemplated hereby have
been duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, its board of directors or its
stockholders in connection therewith. This Amendment has been duly executed by
the Company and, when delivered in accordance with the terms hereof, will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms except: (i) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies, and (iii) insofar as indemnification and contribution provisions may
be limited by applicable law.
 
 
2

--------------------------------------------------------------------------------

 
 
(b)           No Conflicts.  The execution, delivery and performance of this
Amendment by the Company and the consummation by the Company of the transactions
contemplated hereby do not and will not: (i) conflict with or violate any
provision of the Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, or (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, result in the creation of any Lien
upon any of the properties or assets of the Company or any Subsidiary, or give
to others any rights of termination, amendment, acceleration or cancellation
(with or without notice, lapse of time or both) of, any material agreement,
credit facility, debt or other material instrument (evidencing a Company or
Subsidiary debt or otherwise) or other material understanding to which the
Company or any Subsidiary is a party or by which any property or asset of the
Company or any Subsidiary is bound or affected, or (iii) conflict with or result
in a violation of any law, rule, regulation, order, judgment, injunction, decree
or other restriction of any court or governmental authority to which the Company
or a Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as could not have or reasonably be expected to result in a Material Adverse
Effect.
 
(c)           Equal Consideration.  No consideration has been paid to any person
to amend or consent to a waiver, modification, forbearance or otherwise pursuant
to this Amendment.
 
(d)           Survival; Bring Down.  All of the Company’s warranties and
representations contained in this Amendment shall survive the execution,
delivery and acceptance of this Amendment by the parties hereto.
 
(e)           No Breaches.  Except as expressly set forth herein, the Company
acknowledges there are no breaches under the Purchase Agreement that currently
exist as of the date of this Amendment.
 
Section 5.              Miscellaneous.
 
(a)           All questions concerning the construction, validity, enforcement
and interpretation of this Amendment shall be governed by and construed and
enforced in accordance with the internal laws of the State of New York, without
regard to the principles of conflicts of law thereof. Each party agrees that all
legal proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Amendment and (whether brought against a party
hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York. Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in the City
of New York, borough of Manhattan for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein, and hereby irrevocably waives, and agrees not to assert in any
suit, action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is improper
or is an inconvenient venue for such proceeding. Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Amendment and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law. If either party shall
commence an action or proceeding to enforce any provisions of this Amendment,
then the prevailing party in such action or proceeding shall be reimbursed by
the other party for its reasonable attorneys’ fees and other costs and expenses
incurred with the investigation, preparation and prosecution of such action or
proceeding.
 
 
3

--------------------------------------------------------------------------------

 
 
(b)           The respective obligations, amendments, agreements and waivers
hereunder of the Holders party hereto are subject to the accuracy in all
material respects of the representations and warranties of the Company contained
herein.
 
(c)           Except as expressly set forth above, all of the terms and
conditions of the Purchase Agreement shall continue in full force and effect
after the execution of this Amendment and shall not be in any way changed,
modified or superseded by the terms set forth herein.  The Company shall, within
4 Trading Days of the date hereof, issue a Current Report on Form 8-K disclosing
the material terms of the transactions contemplated hereby, and shall attach
this Amendment and all other related agreements thereto (the “8-K
Filing”).  From and after the filing of the 8-K Filing with the Commission, the
Holder shall not be in possession of any material, nonpublic information
received from the Company or any of its officers, directors, employees or
agents, that is not disclosed in the 8-K Filing.  The parties agree that each of
them and/or their respective counsel has reviewed and had an opportunity to
revise this Amendment and, therefore, any rule of construction to the effect
that any ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation of this Amendment or any amendments hereto.
 
(d)           Except as expressly set forth herein, each Holder, to its
knowledge without independent investigation, acknowledges there are no breaches
under the Purchase Agreement that currently exist as of the date of that
Holder’s execution of this Amendment.
 
(e)           This Amendment may be executed in two or more counterparts and by
facsimile signature or otherwise, and each of such counterparts shall be deemed
an original and all of such counterparts together shall constitute one and the
same agreement.  Each party shall pay the fees and expenses of its advisers,
counsel, accountants and other experts, if any, and all other expenses incurred
by such party incident to the negotiation, preparation, execution, delivery and
performance of this Amendment.
 
 
4

--------------------------------------------------------------------------------

 
 
(f)           The obligations of each Holder under this Amendment and any
Transaction Document are several and not joint with the obligations of any other
Holder, and no Holder shall be responsible in any way for the performance or
non-performance of the obligations of any other Holder under this Amendment or
any Transaction Document. Nothing contained herein or in any Transaction
Document, and no action taken by any Holder pursuant thereto, shall be deemed to
constitute the Holders as a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that the Holders are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Amendment or the Transaction Documents. Each
Holder shall be entitled to independently protect and enforce its rights,
including without limitation, the rights arising out of this Amendment or out of
the other Transaction Documents, and it shall not be necessary for any other
Holder to be joined as an additional party in any proceeding for such purpose.
Each Holder has been represented by its own separate legal counsel in their
review and negotiation of this Amendment and the Transaction Documents.

 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned parties hereto have caused this Amendment of
Purchase Agreement to be duly executed by their respective authorized officers
as of the day and year first above written.
 

 
EPIC ENERGY RESOURCES, INC.,
     
as the Company
       
By:
   
Name:
 
Title:


 
S-1

--------------------------------------------------------------------------------

 


 
HOLDERS
                         
By:
   
Name:
 
Title:
                       
By:
   
Name:
 
Title:


 

--------------------------------------------------------------------------------

 